Title: To George Washington from Major General Nathanael Greene, 27 September 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          West Point Sept. 27th 1779
        
        In answer to your Excellencys favor of yesterday upon the Subject of Count de Estainges being upon the Coast and the order for putting the Army in a condition to move should it be found necessary. I beg leave to inform you that there is a sufficient number of Teams to put the Troops in motion on the shortest Notice, that is, as soon as they can be collected from the placces where they are now at pasture—I have further to inform your Excellency that an order is gone to Morgan Lewis Esq. D.Q.M.G. at Albany to send down all the flat Boats and Battaues that can possibly be spard from that place; and to keep on building and repairing until further orders. I have directed Col. Hay to prepare as many Boats as he can in this quarter and to forward me a return of his prospects as soon as possible. I have directed Mr Furman to have the Boats overhauld at Middle Brook and furnished with Horses and Harness suitable to put them in motion on the shortest Notice.
        I have also desird Col. Cox to have as many flat Boats collected at Trenton as can be found upon the Delaware suitable for transporting Troops; and to engage if possible Major Eyres to join the Army (should the Count arrive) to superintend the Boat Department. The orders

are also gone to Middletown to have the sides of the Scows in Connecticut River raisd and put in a condition to transport carriages.
        Your Excellency will see from this state of the preparations in the quarter Masters Department that they are remote from each other, and will take a considerable time and great pains to collect them together.
        The great distance and long tract of barren Country through which the Provisions comes from the Westward together with the exhausted state that it is now in, from the great length of time the Army has lain in this position I fear will render it very difficult, if not impossible, to subsist the Army farther Eastward if the greater part of the Flour is to come from the Westward. The Teams of the Country is now much worn down in the employ they have had at this Garrison and are not plenty at best therefore I fear our aid will be insuff[i]cient to accomplish the Work. Nevertheless such an enterprize will give great spirits to the Country and engage their whole force to assist the Army. I think we may expect upon such an attempt (as is proposd) double the assistance which could be had upon ordinary ocasions. I am with great respect & regard Your Excellencys Most obedient humble Ser.
        
          Nath. Greene
        
      